Marian F. Penix, Judge, dissenting. It is not unreasonable for an employer to expect his employee to be available for work the hours and days for which she is hired. In this case Ms. Deatherage indicated she was seeking other employment. Under such circumstances her employer was under no obligation to wait around wondering whether or not he still could rely on Ms. Deatherage. In order to run an efficient law office, an employer must have a reasonable assurance his secretary will-be available for work and will not be out looking for other employment. Ms. Deatherage’s initiative in seeking other employment is tantamount to her quitting her job voluntarily. I respectfully dissent.